 
 
IV 
108th CONGRESS
2d Session
H. RES. 639 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2004 
Ms. McCollum submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Condemning the abuse of Iraqi prisoners at Abu Ghraib prison, urging a full and complete investigation to ensure justice is served, and expressing support for all Americans serving nobly in Iraq. 
  
Whereas the United States was founded on the principles of representative government, the rule of law, and the unalienable rights of individuals; 
Whereas those principles are the birthright of all individuals and the fulfillment of those principals in Iraq would benefit the people of Iraq, the people of the Middle East, and the people of the United States; 
Whereas the vast majority of Americans in Iraq are serving courageously and with great honor to promote a free and stable Iraq and through such service are promoting the values and principles that the people of the United States hold dear; 
Whereas Americans serving abroad throughout the history of the United States, both military and civilian, have established a reputation for setting the highest standards of personal, professional, and moral conduct; 
Whereas in January 2004, a member of the United States Armed Forces reported alleged abuses perpetrated in Abu Ghraib prison during November and December 2003; 
Whereas an inquiry into those alleged abuses was ordered in January 2004, and that inquiry is reported to have found numerous incidents of criminal abuses by a small number of Americans based in Iraq; 
Whereas the reaction to the alleged abuses is having a negative impact on the United States efforts to stabilize and reconstruct Iraq and to promote democratic values in the Middle East and could affect the security of the United States Armed Forces serving abroad; 
Whereas Congress was not informed about the extent of the alleged abuses until reports about the abuses became public through the media; 
Whereas success in the national security policy of the United States demands regular communication between the President, the agencies and departments of the executive branch, Congress, and the people of the United States; 
Whereas, in an interview on May 5, 2004, the President stated First, people in Iraq must understand that I view those practices as abhorrent. They must also understand that what took place in that prison does not represent America that I know. The America I know is a compassionate country that believes in freedom. The America I know cares about every individual. The America I know has sent troops into Iraq to promote freedom—good, honorable citizens that are helping the Iraqis every day.; 
Whereas in that interview the President further stated It’s also important for the people of Iraq to know that in a democracy, everything is not perfect, that mistakes are made. But in a democracy, as well, those mistakes will be investigated and people will be brought to justice. We’re an open society. We’re a society that is willing to investigate, fully investigate in this case, what took place in that prison. That stands in stark contrast to life under Saddam Hussein. His trained torturers were never brought to justice under his regime. There were no investigations about mistreatment of people. There will be investigations. People will be brought to justice.; and 
Whereas the pursuit of truth and justice are core principles of the United States, and if the Government of the United States conducts a full investigation of the alleged abuses and holds accountable the individuals who are responsible for such abuses, the people of Iraq and of the Middle East will witness how a democracy upholds the rule of law and protects the rights of individuals by administering justice in a swift, transparent, and fair manner: Now, therefore, be it 
 
That  
the House of Representatives— 
(1)commends all Americans serving nobly abroad who are advancing the ideals of freedom and democracy, and working, through the individual and collective actions of such individuals, to improve the lives of all the people of Iraq; 
(2)condemns in the strongest possible terms the despicable acts at Abu Ghraib prison and joins with the President in expressing apology for the humiliation suffered by the prisoners in Iraq and their families; 
(3)urges the Government of the United States to take appropriate measures to ensure that such acts do not occur in the future; 
(4)believes that it is in the interests of the United States and of the people of the United States that the appropriate committees of the House of Representatives, exercising the oversight responsibilities of such committees, and the President, through the appropriate departments or agencies of the executive branch, conduct a full investigation of the abuses alleged to have occurred at Abu Ghraib; and 
(5)urges that all individuals responsible for such despicable acts be held accountable. 
 
